Citation Nr: 0948830	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  09-19 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability, and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 

INTRODUCTION

The Veteran had active military service from June 1991 to 
August 1991.  The Veteran had service in the Army Reserves 
from August 1991 to April 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

Although the RO determined that new and material evidence had 
been submitted to reopen the Veteran's claim, the Board must 
determine on its own whether new and material evidence has 
been submitted to reopen this claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

In connection with his appeal the Veteran testified at a 
hearing before the undersigned Veterans Law Judge at the RO 
in September 2009.  A transcript of the hearing is associated 
with the claims file. 


FINDINGS OF FACT

1.  In an unappealed May 2006 rating decision, the Veteran's 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD); also claimed as bulimia nervosa, 
personality disorder, mental disorder, and depression; was 
denied.

2.  The evidence associated with the claims file subsequent 
to the May 2006 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of evidence 
already of record, and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a psychiatric disorder. 



CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran originally filed her claim of entitlement to 
service connection for a psychiatric disorder in July 2005.  
The claim was denied in a May 2006 rating decision on the 
basis that there was no credible corroborating evidence of a 
sufficient PTSD stressor and because there was no evidence 
that any other psychiatric disorder was incurred in or 
aggravated by active service.

The evidence of record at the time of the May 2006 rating 
decision included the following: the Veteran's service 
treatment records (STRs); the Veteran's service personnel 
records (SPRs); private medical records, to include mental 
health treatment notes from varying providers, which document 
mental health treatment from December 1996 to December 1999; 
and VA Medical Center treatment notes, to include mental 
health treatment notes, from November 2004 to August 2005. 

The evidence that has been received since the May 2006 rating 
decision includes the following: the Veteran's March 2007 
statements which detailed two instances of claimed sexual 
assault while in the Army Reserves, occurring in November 
1991 and June 1992; VA Medical Center treatment notes, to 
include mental health treatment notes, from August 2005 to 
March 2009; the Veteran's testimony regarding her psychiatric 
conditions and reported PTSD stressors from her September 
2009 Board hearing; a September 2009 statement from the 
Veteran's treating psychiatrist at Western Psychiatric 
Institute and Clinic (WPIC) stating that the Veteran has been 
receiving regular treatment for depression and PTSD which 
they believe to be secondary to sexual assault, and related 
conditions since 1999; and October 2009 lay statements from 
the Veteran's mother and brother indicating that the Veteran 
experienced psychiatric symptoms while participating in 
active duty for training in the Army Reserves as early as 
November 1991.

The Board finds that the Veteran's statements and testimony 
reporting two instances of sexual assault while she was 
serving in the Army Reserves, the statement from the 
Veteran's private psychiatrist reporting her ongoing 
treatment for several psychiatric disorders, and the lay 
statements from the Veteran's mother and brother in which 
they indicate the Veteran began experiencing mental health 
problems in November 1991 are new and material.  In this 
regard the Board notes that the evidence directly addresses 
the reason the claim was originally denied.  The evidence is 
not cumulative or redundant of the evidence previously of 
record.  Moreover, the evidence is sufficient to raise a 
reasonable possibility of substantiating the claim.  
Accordingly, reopening of the claim for entitlement to 
service connection for a psychiatric disability is in order.

   
ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a 
psychiatric disability is granted.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim for entitlement to 
service connection for a psychiatric disorder is decided.

In December 1996 the Veteran was evaluated at WPIC for a 
potential eating disorder in the context of reported physical 
and sexual abuse.  At that evaluation the Veteran reported a 
history of sexual abuse by her father, brother, and sister, 
from the age of 4 through the age of 21.  The Veteran also 
reported a history of sexual and physical abuse by her 
husband.  The Veteran did not describe any history of 
military sexual abuse at that evaluation.  The examiner 
reported that the Veteran's story was difficult to accept at 
face value, but that the Veteran did not present with any 
symptoms that would suggest fugue or other dissociative 
disorders.  However, the examiner stated that the extent to 
which the Veteran's self-reported history is unreliable 
remained to be determined.  

In February 1997 the Veteran was hospitalized at WPIC for 
evaluation of an eating disorder.  In September 1997 the 
Veteran was discharged from inpatient care, and of record is 
a discharge summary regarding her treatment during 
hospitalization.  The examiner stated that the Veteran's 
accounts of her sexual and physical abuse often impressed him 
as bizarre and raised the question of possible delusions.  
The Veteran was discharged because there was not evidence of 
an eating disorder sufficient to warrant continued treatment 
at the clinic.  

In January 2005 the Veteran had an initial psychiatric 
evaluation at the VA Medical Center.  At that time the 
Veteran reported a history of sexual abuse by her father from 
the age of 5 until she was 17 years old.  The Veteran 
reported that shortly after she enlisted in the Army Reserves 
she was sexually assaulted by a superior over a course of 
approximately 7 months, with the worst assault occurring 
around June 1992.  The Veteran also reported that while she 
was married her husband was physically abusive towards her, 
but she did not report the sexual abuse which she described 
in detail when she was previously treated by WPIC.  The 
examiner diagnosed the Veteran with PTSD secondary to 
military sexual trauma based on the Veteran's self-reported 
history of military sexual trauma.

In March 2007, VA received a statement from the Veteran in 
which she described in more detail the two incidences of 
sexual trauma which she claims to have occurred in service.  
She reported that she was raped in November 1991 in a supply 
room by a superior.  She reported that the same individual 
raped her again in June 1992 when she was exiting the shower 
in her barracks.  She reported that the June 1992 sexual 
assault was the more severe of the two and that as a result 
of her attacker forcing her to perform oral sex on him, she 
began to suffer from an eating disorder and began gaining 
weight.  

When a claimed stressor is not related to combat, the 
Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163,166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates the Veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

A review of the Veteran's STRs does not show that the Veteran 
was ever treated for a sexual assault.  A review of the 
Veteran's SPRs shows that the Veteran struggled with weight 
problems since at least November 1991.  There are no records 
in the Veteran's SPRs which indicate that she ever reported a 
sexual assault against her person, and other than her weight 
struggles, there is no evidence of in service markers that 
would signify a traumatic event taking place.  

However, when the PTSD stressor is physical or sexual assault 
in service, credible supporting evidence may consist of a 
medical opinion based on a review of the evidence, that the 
personal assault occurred.  38 C.F.R. § 3.304 (f)(3) (2009).

While the Veteran has received mental health treatment at the 
VA Medical Center, there is no evidence suggesting that the 
claims files were ever reviewed for determination of a 
sufficient PTSD stressor by medical personnel pursuant to 
38 C.F.R. § 3.304 (f)(3). 

The Board finds that the claims files should be reviewed in 
their entirety by a psychiatrist or a psychologist to 
determine whether there is sufficient evidence to support the 
existence of a sexual assault stressor in service  If the 
medical professional determines that there is sufficient 
evidence to support a PTSD stressor, then the Veteran should 
be afforded a VA examination to determine the nature and 
etiology of any currently present psychiatric disorders.

Finally, the Board notes that in November 2009 VA received a 
statement from the Veteran's treating psychiatrist at WPIC.  
Dr. J.R. stated that he had been treating the Veteran for 
major depression and PTSD since 1999.  He stated that she 
continues to receive treatment twice monthly and is taking 
medication to control her symptoms.  The most recent WPIC 
record on file is from December 1999.  The Board finds that 
attempts to obtain current mental health treatment records 
from WPIC must be made before a decision in this case is 
rendered.  Additionally, if there are any current, pertinent 
mental health treatment records from the VA Medical Center 
available, those should also be obtained.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include 
records from Western Psychiatric 
Institute and Clinic and the VA Medical 
Center.  If it is unable to obtain any 
such evidence, it should so inform the 
Veteran and her representative and 
request them to submit the outstanding 
evidence.

2.	Then, the RO or the AMC should arrange 
for the claims files to be reviewed by 
a psychiatrist or psychologist with the 
appropriate expertise to determine 
whether there were behavioral changes 
or other indications of the Veteran 
being subjected to sexual trauma in 
service.

The reviewing examiner should put the 
opinion regarding the existence of a 
military sexual trauma stressor in 
writing and it should be recorded in 
the claims files.  

A rationale for all opinions expressed 
regarding the existence of a military 
sexual trauma stressor should be 
provided.  

3.	If it is determined that a military 
sexual trauma stressor has been 
sufficiently verified, then the Veteran 
should be afforded a VA examination by 
a psychiatrist or psychologist.  The 
claims files must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

The examiner should identify all 
currently present psychiatric disorders.  
The examiner should then provide an 
opinion with respect to each currently 
present acquired psychiatric disorder as 
to whether the condition is etiologically 
related to the Veteran's active military 
service.

4.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

5.	Then, the RO or the AMC should 
readjudicate the Veteran's claim for 
entitlement to service connection for a 
psychiatric disability in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and her 
representative and they should be 
afforded the requisite opportunity to 
respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but she may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


